DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 are indefinite because the formula in the claims include an ellipsis points at the end of the formula and it is unclear whether or not the formulas end or there are maximum values to the formula.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al., US Patent Application Publication No. 2017/0056833 (hereinafter referred to as Nguyen).
Regarding claims 1-8 and 10-12, Nguyen discloses manufacturing a spiral wound membrane module with pressure applied while winding/rotating.  Nguyen in claims 1-5, discloses a compression bar apparatus for applying pressure to a spiral wound element, comprising: a bar rotatably mounted to and axially aligned with a lifting component; the bar having a first end portion, a second end portion, and a central portion between the first end and second end portions, wherein an outer diameter at the first end portion and the second end portion is larger than an outer diameter at the central portion and wherein the bar is hollow and cylindrical or tubular shaped. 
The pressure at axial ends is higher than in the middle portion by providing rolls of different diameter thereby sufficient sealant penetration through membrane layers and less damage to active membrane layer is achieved. The pressure is 30-45 psi (207-310 kPa).  Nguyen generally teaches supply pressure to areas as needed, for example sealant lines which are present, as well as, a UV curable resin, epoxies for sealing.  The module is intended for reverse osmosis implying a hydrophilic separation layer (Para. [0001], [0013], [0047[], [0062], [0078] and [0081] and see Figures 3-4).
Nguyen discloses the spiral wound element can contain a plurality of membrane envelopes that are separated by a plurality of feed channel spacer sheets.  Membrane envelopes can be formed by joining the back side surfaces of adjacent membrane leaf packets, wherein a membrane leaf packet can contain a substantially rectangular membrane sheet folded upon itself to define two membrane leaves such that the front sides are facing each other and the fold is axially aligned with the proximal edge of the membrane envelope, so that the edge is parallel with the permeate collection tube.  A feed channel spacer sheet is positioned between facing front sides of the folded membrane sheet (Para. [0039]).  
Nguyen discloses all the limitations discussed above and discloses the pressure applied is basically equal in all regions therefore overlapping the ranges recited in the formulas of claim 1. 
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Claim Rejections - 35 USC § 103
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Kodama et al., International Publication No. WO/2016/194832 (hereinafter referred to as Kodama – for citation purposes US Patent Application Publication No. 2018/0133654 is being used).  
Regarding claims 8-9, Nguyen discloses all the limitations discussed above but does not disclose the limitations of claim 9. 
Kodama discloses a spiral-wound acid gas separation membrane element (1) includes a wound body including a separation membrane (2), a feed-side channel component (3), and a permeate-side channel component (4) wound in a laminated state around a core tube (5). The core tube (5) has a group of holes for allowing communication between a permeate-side spatial portion defined by the permeate-side channel component (4) and a spatial portion inside the core tube (5), the group of holes being present on an end side of the core tube (5) and reversibly reacts with acid gas (see Abstract and Para. [0013]).  It would have been obvious to include the process step of Kodama in the process of Nguyen as it is combining prior art elements according to known methods to yield predictable results.  

Conclusion
8.         There were unused X references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771